DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a system, comprising: a centralized repository having a memory configured to store an inventory of educational content, wherein the inventory of educational content is received from a user located outside of a controlled-environment facility through a graphical user interface that connects the user to the centralized repository. The limitation of a plurality of portable devices that are assigned to residents of the controlled-environment facility, wherein the plurality of portable devices permit access only to educational content, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “portable devices”, and “processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “portable devices”, and “processor” language, assigned in the context of this claim encompasses a user mentally assigning a device to another user. Similarly, the limitations of: connecting, and receiving are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. The same interpretation is applied to the remaining steps in claim 1.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites a few additional elements – “portable devices”, and “processor”. The “portable devices”, and “processor” is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “portable devices”, and “processor” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 2-20.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,896,622. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the pending application are encompassed by claims 1-20 of the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,832,374 B1 to Schaefers (hereinafter “Schaefers”) in view of US Publication No. 2010/0088772 A1 to Mullin (hereinafter “Mullin”).

Concerning claim 1, Schaefers discloses a system, comprising: a centralized repository having a memory configured to store an inventory of educational content, wherein the inventory of educational content is received from a user located outside of a controlled-environment facility through a graphical user interface that connects the user to the centralized repository (column 5, line 30-column 6, line 29 – administrators may provide different access levels of content associated with a user, (note – music, movies, interactive content are interpreted as education content));  
a plurality of portable devices that are assigned to residents of the controlled-environment facility, wherein the plurality of portable devices permit access only to educational content (column 5, line 30-column 6, line 29 – multiple portable devices are assigned to different inmates that can restrict content); 
a synchronization station located within the controlled-environment facility that serves as an intermediate interface connecting the plurality of portable devices to the centralized repository (column 5, lines 4-67 – devices may be synced to gateway); and 
at least one processor coupled to the centralized repository configured to: 
receive a synchronization request from the synchronization station identifying a docked portable device that is connected to the synchronization station (column 11 line 50 – column 12 line 60 – when it is detected that device is plugged into port, device is synchronized and data is delivered).
Schaefers lacks specifically disclosing, however, Mullin discloses and wherein the inventory of educational content is organized by the user into one or more class curricula; retrieve a class and a resident associated with the docked portable device; determine differences between the educational content on the docked portable device and the class; and based on the determining, upload additional educational content to the docked portable device and delete a portion of the educational content on the docked portable device that is not included in the class (paragraph [0114], [0119]-[0129] – teaching and/or administrator may upload and customize content he wishes to be delivered to the students and assign certain students a curriculum specific to them).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a mechanism to control the details of the educational content as disclosed by Mullin in the system of Schaefers in order to provide a more organized system of providing content to inmates.

Concerning claims 2, 14, and 18, Schaefers discloses the at least one processor further configured to: determine whether the docked portable device is connected to the synchronization station for a first time; and when the docked portable device is connected for the first time, run an initialization routine on the docket portable device (column 11 line 50 – column 12 line 67).

Concerning claims 3, 15, and 19, Schaefers discloses wherein the docked portable device displays a visual cue when the initialization routine is running (column 11 line 50 – column 12 line 67).

Concerning claims 4, 16, and 20, Schaefers discloses wherein the docked portable device displays a visual cue when the synchronization request is processed (column 11 line 50 – column 12 line 67).

Concerning claim 5, Schaefers discloses wherein the inventory of educational content comprises books, lectures, and coursework pertaining to a voluntary education program  (column 5, line 30-column 6, line 29).

Concerning claim 6, Schaefers discloses wherein the controlled-environment facility is a correctional institute  (column 5, line 30-column 6, line 29).

Concerning claim 7, Schaefers discloses the at least one processor further configured to: open a consistent pipeline connection between the docked portable device and the centralized repository using a hypertext transfer protocol (column 11 line 50 – column 12 line 67).

Concerning claim 8, Schaefers discloses wherein the synchronization station further comprises a plurality of universal serial bus connectors for connecting the plurality of portable devices to the synchronization station (column 11 line 50 – column 12 line 67).

Concerning claim 9, Schaefers discloses the at least one processor further configured to: perform diagnostic checks on the docked portable device when the docked portable device is connected to the synchronization station (column 11 line 50 – column 12 line 67).

Concerning claim 10, Schaefers discloses the at least one processor further configured to: maintain a list of licenses applicable to the educational content in the centralized repository, wherein a license in the list of licenses comprises a particular item of educational content and a license expiration date (column 11 line 50 – column 12 line 67).

Concerning claim 11, Schaefers discloses the at least one processor further configured to: delete the particular item of educational content from the centralized repository when a current date is later than the license expiration date in the list of licenses corresponding to the particular item of educational content (column 11 line 50 – column 12 line 67).

Concerning claim 12, Schaefers discloses the at least one processor further configured to: generate a content request that is passed to a content administrator to obtain an additional license when a current date is later than the license expiration date in the list of licenses corresponding to the particular item of educational content (column 11 line 50 – column 12 line 67).

Concerning claim 13, see the rejection of claim 1.

Concerning claim 17, see the rejection of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715